Citation Nr: 9919349	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-34 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel



INTRODUCTION

The veteran had active service from March 1971 to December 
1974, and several years of subsequent service with the 
Reserves.

The current appeal arose from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for arthritis of both 
knees.

The appellant relocated to Texas, and jurisdiction of her 
claim with VA has been assumed by the Houston, Texas, RO.

The Board of Veterans' Appeals (Board) notes that in a letter 
to the RO in August 1997, the veteran specifically alleges 
error with respect to multiple rating decisions over the 
period from 1986 to 1997.  When a claim is raised for the 
first time on appeal to the Board, it has never been placed 
in appellate status by the filing of a Notice of 
Disagreement, and the Board must refer the claim to the RO 
for an initial adjudication.  This issue of clear and 
unmistakable error in prior RO rating decisions has been 
neither procedurally prepared nor certified for appellate 
review and is referred to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The appellant provided testimony before a hearing officer at 
the RO in August 1997, and a transcript of her testimony has 
been associated with the claims file.  She also provided 
testimony via a video conference at the RO with the 
undersigned Member of the Board in June 1999, a transcript of 
which has also been associated with the claims file.


FINDINGS OF FACT

1.  The RO denied reopening a previously denied claim of 
entitlement to service connection for a bilateral knee 
disorder on the basis that new and material evidence had not 
been submitted in support thereof when it issued an 
unappealed rating decision in January 1993.

2.  The evidence submitted since the unappealed January 1993 
rating decision is either cumulative and redundant, or does 
not bear directly and substantially upon the issue at hand, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final January 1993 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for a bilateral knee 
disorder is not new and material, and the claim for service 
connection is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Following the timely filing of a notice of disagreement, the 
RO shall prepare and issue a statement of the case, after 
which the claimant will be afforded a period of sixty days to 
file the formal appeal.  38 U.S.C.A. § 7105.  Except in the 
case of simultaneously contested claims, a substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs (VA) 
as to conclusions based on the evidence on file at the time 
VA issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).


Factual Background

The evidence which was of record prior to the January 1993 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for a bilateral knee 
disorder is reported below.

The service medical records disclosed no evidence of a 
chronic acquired disorder of either knee, but old healed 
scars were noted on both legs below the knees.

In January 1975 the RO deneid entitlement to service 
connection for a bilateral knee disorder on the basis that 
there was no incident of service to account for old healed 
scars on both legs below the knees reported on the separation 
examination.

At the time of the July 1991 rating decision wherein the RO 
denied the appellant's additional claim for service 
connection for a bilateral knee disorder, the RO noted that 
service medical records and VA examination in July 1986 were 
negative for knee injury or a knee joint condition.  Thus, it 
was determined that a relationship of arthritis of the knees 
to service was too speculative.  After the submission of a VA 
hospital summary for the period from May to June 1991, the RO 
continued the denial of service connection on the basis that 
this evidence continued to show no knee problems.  

The veteran submitted additional private medical records for 
the period from November 1987 to May 1988 which did document 
a bilateral knee disability.

Additional VA outpatient treatment reports were associated 
with the claims file.

A December 1991 VA general medical examination concluded in a 
pertinent diagnosis of a history of bilateral knee pain, and 
chondromalacia patellae with mild to moderate flexion 
deficits.

In January 1993, the RO further determined that based on all 
of the evidence then of record, while the evidence did 
indicate treatment for bilateral osteoarthritis of both 
knees, the evidence did not establish a service-related 
origin.  Therefore, the prior denial of service connection 
for a bilateral knee disorder was confirmed and continued, 
and the veteran was provided with his appellate rights as to 
this determination in March 1993.  

The record also reflects that the RO issued a statement of 
the case with respect to the denial of service connection for 
a bilateral knee disorder in January 1993, and there is no 
indication that the veteran filed a substantive appeal within 
sixty days of the mailing of the statement of the case by the 
RO or within the 1-year period of the date of the mailing of 
the notification of the January 1993 rating decision, and the 
January 1993 rating decision therefore became final.  The 
last final denial under Evans v. Brown, supra, was the rating 
decision of January 1993.

The evidence associated with the claims file subsequent to 
the January 1993 rating decision is reported below.

Since the January 1993 rating decision, the additional 
pertinent evidence received consists of additional VA 
outpatient treatment records over the period from 1981 to 
1993, lay witness statements from 1993 and 1997, a copy of 
team photographs, a newspaper article, a medical expense 
form, hearing testimony from August 1997 and June 1999, an 
additional response from the service department, and private 
medical reports from July 1997 and May 1999.

VA outpatient records for the period from September 1981 to 
June 1984 do not reflect any complaints or treatment with 
respect to a bilateral knee disorder.  This is also true with 
respect to additional VA outpatient records from June to July 
1985, September 1986 to April 1988, and January 1990 to 
November 1990.

A VA hospital summary from August 1992 reflects that the 
veteran underwent right arthroscopic surgery and arthroscopic 
lateral release for right knee pain.  It was noted that the 
veteran complained of right knee pain for at least 15 years 
since a fall while playing volleyball.  Over the previous 
three years, she reported an increased amount of pain with 
marked popping and occasional giving way of her knee.  
Evaluation revealed marked patellar crepitance and mal-
tracking.  The discharge diagnosis was chondromalacia of the 
right knee.

A statement from a fellow service member, L. S., dated in 
January 1993, reflects that she was stationed with the 
veteran during the period from December 1971 to July 1974, 
and that during his time period, they both became members of 
the Loring Air Force Base (LAFB) female volleyball team.  She 
further indicated that they participated in practices during 
which they would sustain injuries and that this also occurred 
on the road.  The injuries would especially involve the 
knees, elbows and arms, and the knees were more susceptible.  
For temporary relief, they would use cold packs and 
ointments.

The record also reflects a copy of two team photographs with 
"Loring" on the front of the team members' jerseys.  It is 
presumed that the veteran is depicted in one or both of the 
photographs.

In March 1997, the veteran filed an application to reopen a 
claim for service connection for a bilateral knee disorder.

A March 1997 statement from lay witness W. A. reflects that 
he dated the veteran in 1973, and that she was an active 
volleyball member from the time he first knew her to the time 
she became pregnant in September of 1974.  The witness 
further indicated that when her team played home games at 
LAFB, he would attend the games, and he recalled seeing the 
veteran get injured and being treated by the team manager who 
would apply ice and wrap her knees.  He noted that the 
veteran was a diver who was a person who would position the 
ball for another player to spike it.  

W. A. remembered that the veteran had experiences of 
swelling, pain, and soreness during the course of the season, 
and that she accepted that there was not much that could be 
done about it as indicated by her manager.  After the 
military, the witness and the veteran lived together with 
their son in New York, and he noted it was difficult for the 
veteran at that time because they lived in a second floor 
apartment with stairs.  She then became pregnant and shortly 
after giving birth, began a hospital career at the Montrose 
VA in New York.  She later left the state for Chicago, 
Illinois, where she had gallbladder surgery and began college 
and a clerical career with the Federal Government.

A March 1997 statement from the veteran's sister attests to 
the fact that the veteran was physically fit prior to her 
entry into the service, but that after the service, she began 
showing signs of pain and stiffness in her knees in 1976.  
During the time the witness lived with the veteran in 1986, 
the veteran's knees had reportedly worsened to the point that 
she was unable to climb stairs.  It was further noted that 
the veteran had suffered throughout the 1980's and that after 
double knee surgeries, she now had to face total knee 
replacements.  

The witness indicated that her sister had not sustained any 
injuries to her knees prior to service and joining the 
volleyball team, and that the only injuries to the veteran's 
knees that she was aware of came from her involvement with 
the LAFB basketball team in Loring, Maine.

In an additional statement dated in July 1997, L.S. indicated 
that she and the veteran did sustain injuries to their 
ankles, knees and elbows during volleyball games.  She noted 
that the veteran was a diver, and that playing this position 
was very painful because the kneepads would slide down and 
expose their knees to the hard gym floor.  She further noted 
that she had witnessed the veteran injuring her knees in this 
fashion for which the team managers and medics would apply 
cold packs, ointments, or heat packs.  

A private operative report from July 1997 reflects a 
preoperative diagnosis of degenerative arthritis of both 
knees.  Procedures performed at this time consisted of 
arthroscopy followed by a synovial debridement, a partial 
lateral meniscectomy, and a chondroplasty of both the medial 
facet of the patella and the lateral facet of the patella, 
with laser settings of 20/20, and a lateral patellar 
retinacular release, with laser settings of 20/60, followed 
by a microfracture pick arthroplasty of the lateral femoral 
condyle and the lateral tibial plateau.  

In a letter to the RO in August 1997, the veteran included 
various documents, including a copy from a newspaper article 
which reported that VA had been fined for destroying 
documents in a lawsuit brought by veterans exposed to 
radiation.  The veteran also included a medical expense 
statement listing certain expenses she incurred in connection 
with her bilateral knee disability.

At her personal hearing in August 1997, the veteran read her 
August 1997 statement into the record alleging various errors 
and omissions on the part of VA with respect to this and 
other claims (transcript (T.) at pp. 1-3).  She further 
provided copies of additional statements in support of her 
claim (T. at p. 3).  The veteran injured her knee while 
playing volleyball on at least 10 to 15 different occasions 
(T. at p. 4).  

The usual treatment consisted of ice packs, heat, heat pads, 
and ointment (T. at p. 4).  Her knees were never X-rayed 
during service (T. at p. 4).  Treatment was rendered to her 
at the site of the game but she asserted that the records of 
this were never entered into her medical record (T. at p. 4).  
The veteran noted that there were three trainers with the 
team, and that two were doctors and one was a corpsman (T. at 
p. 5).  The veteran also noted that she had periods of 
reserve duty over a period of three years in the mid 1980's 
(T. at p. 5).  

The veteran denied any pre-service or post-service injury to 
her knees (T. at p. 6).  Following the service the veteran 
was first treated for her knees during the period from 1986 
to 1988 at C. S., and thereafter received treatment at VA in 
1989 (T. at p. 6).  In 1991, she underwent surgery on both 
knees, and then in January 1997, she underwent surgery on 
both knees again (T. at p. 6).  She had had a total of two 
surgeries on each knee (T. at p. 6).  Since leaving the 
service, the veteran had primarily worked in word processing 
(T. at p. 7).  

An October 1997 response from the National Personnel Records 
Center (NPRC) reflects that no records were located 
pertaining to the veteran's reserve duty over the period from 
1984 to 1986.

A May 1999 private medical report from Dr. H. reflects that 
the veteran reported problems with both of her knees for many 
years, and that she had had a total right knee replacement in 
1997 and an open lateral release of her left knee in 
California.  It was noted that she subsequently fell in 
December 1998, and had experienced intermittent pain and 
swelling in both of her knees since that time.  

She further related that she had been on various anti-
inflammatory medications with no relief of her symptoms.  
Past surgical history was noted to include a total knee 
replacement in 1992.  X-rays of her knees were interpreted to 
reveal a previous knee replacement.  The impression was 
status post right knee, total knee replacement, and 
degenerative arthritis of the left knee.

At her video conference hearing before the undersigned Member 
of the Board in June 1999, the veteran testified that her 
bilateral knee condition was brought on by playing volleyball 
(T. at p. 2).  When she was treated by medics during the 
games, progress notes were taken in the field which were not 
submitted back to her service medical records (T. at p. 3).  
She had received treatment on the field for knee swellings 
and her knees would give way (T. at p. 3).  The medics 
referred to her injuries as "swelling of the knees" (T. at 
p. 4).  The veteran would be treated on the bench with ice 
packs and ointment, and when the swelling went down, she 
would return to the game (T. at p. 4).  The injuries did not 
prevent her from later playing again if the swelling went 
down (T. at p. 5).  

The appellant described the injury to her knees as recurrent 
injury (T. at p. 5).  She continued to play volleyball during 
service until she got pregnant (T. at p. 5).  She denied 
playing volleyball after the service or on reserve duty (T. 
at pp. 5-6).  Her knees bothered her during her post-service 
employment and she first began receiving treatment for her 
knees at [C]igna Medical Center, the records of which were in 
the possession of VA (T. at p. 6).  At this time, the veteran 
had an artificial right knee and very little cartilage in the 
left, with the prospect of another knee replacement (T. at p. 
7).  


Analysis

While this case was in appellate status, the United States 
Court for the Federal Circuit entered a decision in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a Social 
Security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  


The Court of Appeals for the Federal Circuit further held 
that the Court's "legal analysis may impose a higher burden 
on the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimants than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:



. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

In this case, the RO in the July 1997 statement of the case 
provided the appellant with the provisions of 38 C.F.R. 
§ 3.156(a).  In the July 1997 statement of the case and the 
November 1997 supplemental statement of the case, the RO 
noted that the evidence that had been submitted in connection 
with the veteran's claim to reopen did not constitute new and 
material evidence because it essentially duplicated evidence 
which was previously considered and merely cumulative.  The 
November 1997 supplemental statement of the case further 
noted that a chronic bilateral knee disorder was still not 
shown by service medical records or post-service medical 
records within one year following the veteran's discharge 
from active duty. 

The Board finds that the RO's position as to the evidence 
submitted by the veteran since the last final denial in this 
matter in January 1993 is synonymous with a finding that the 
evidence either was cumulative or redundant, or that it did 
not bear substantially and materially on the specific matter 
under consideration since it did not provide medical evidence 
linking the veteran's bilateral knee disorder to service or 
to a period of one year after service.  

Accordingly, the Board finds that the claimant has been 
provided the governing regulatory definition of "new and 
material evidence," and that the RO's adjudication of the 
claim was consistent with that definition.  Thus, it is not 
prejudicial for the Board to proceed with the adjudication of 
this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).





The Board has considered the evidence and contentions 
received since the rating decision in January 1993, which 
includes private and VA medical evidence that document the 
veteran's post-service complaints and treatment with respect 
to both of her knees, and the veteran's lay witness 
statements and testimony that she has been experiencing knee 
problems almost continuously since service.  

However, the Board notes that while this evidence may 
document the existence of knee complaints since as early as 
1976, it does not constitute medical evidence which connects 
any such knee complaint or disability associated with the 
veteran's knees to service, or with respect to arthritis, to 
a period of one year following service.  

The critical question in this case was and remains whether 
there is medical evidence linking the veteran's bilateral 
knee disorder to service or to a period of one year following 
service.  This is a question that can only be addressed by 
those with medical expertise.  

The competent medical evidence received since the January 
1993 rating decision fails to address this fundamental 
question.  Therefore, the Board finds that the additional 
evidence received in this case is not probative of this 
critical question and thus is not material.  38 C.F.R. 
§ 3.156(a).  

The Court has found that medical evidence based upon an 
appellant's recitations of medical history which has already 
been considered and rejected by VA is not probative of the 
central issue and is thus not material.  Chavarria v. Brown, 
5 Vet. App. 468 (1993).  







Consequently, the statements of the veteran as to how and 
when she incurred her bilateral knee disorder are not new, 
and in light of the absence of medical findings to relate any 
disability to service, presumptively or otherwise, the Board 
finds that new and material evidence has not been received.  
Therefore, the January 1993 rating decision remains final and 
the claim for service connection for a bilateral knee 
disorder is not reopened.

The Board notes that the Court recently announced a three 
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West 12 Vet. App. 203, 206 (1999); 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a bilateral 
knee disorder, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).

The Board would further note that with respect to the 
veteran's apparent contention that VA had yet to make a 
required determination as to whether her knee injury was in 
the "line of duty," the Board believes that the veteran has 
confused the issue of eligibility with the issue of 
entitlement to service connection.  More specifically, it is 
clear that the veteran has active service for which she may 
be entitled to compensation for disability incurred in or 
aggravated by that service.  

However, while eligible active service has clearly been 
established, entitlement to compensation benefits for a 
bilateral knee disorder arising out of that service, has not.


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim for service connection for a bilateral knee 
disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

